NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE PALACIOS-AGUILAR,                         No.    14-73984

                Petitioner,                     Agency No. A205-321-220

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

            On Petition for Review of an Order of the Immigration Judge

                              Submitted March 9, 2018**
                                Pasadena, California

Before: GOULD and MURGUIA, Circuit Judges, and ZOUHARY,*** District
Judge.

      Immigration and Customs Enforcement (“ICE”) issued Petitioner Jorge

Palacios-Aguilar a reinstated order of removal in late 2013 after he reentered the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
United States without permission following his previous removal from the United

States. Upon his return to the United States, and subsequent apprehension by

immigration authorities, he expressed a fear of returning to Mexico to immigration

authorities. Palacios-Aguilar stated he feared criminals, who could be colluding

with the Mexican government, would kidnap him. Palacios-Aguilar feared he

would be a kidnapping target because he would be returning to Mexico from the

United States and would be perceived as wealthy. He also feared being unable to

provide financially for his family. An asylum officer made a negative fear

determination in Palacios-Aguilar’s case and an Immigration Judge (“IJ”) agreed

with the asylum officer’s decision following a hearing and after reviewing the

asylum officer’s notes.

      On appeal, Palacios-Aguilar argues he is at risk for persecution or torture in

Mexico because he belongs to the “particular social group that is previous U.S.

residents, his particular family, and as a parent of a child with a disability based

upon the medical condition of his children.” We have jurisdiction under 8 U.S.C. §

1252(a)(1). See Andrade-Garcia v. Lynch, 828 F.3d 829, 831 (9th Cir. 2016)

(citations omitted). Reviewing the IJ’s reasonable fear determination for

substantial evidence, we deny Palacios-Aguilar’s petition. See id.

      Substantial evidence supports the IJ’s determination that Palacios-Aguilar

did not establish a reasonable fear of persecution should he be removed to Mexico.


                                           2
See id. This court has determined that persons returning to Mexico from the United

States are not a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d
1226, 1229 (9th Cir. 2016); see also Delgado-Ortiz v. Holder, 600 F.3d 1148,

1151–52 (9th Cir. 2010). Moreover, generalized, non-particularized evidence of

violence and crime in Mexico, such as Palacios-Aguilar alleges here, cannot

establish that it is more likely than not that Palacios-Aguilar would be tortured if

he returned to Mexico. See Delgado-Ortiz, 600 F.3d at 1152; Nuru v. Gonzales,

404 F.3d 1207, 1216 (9th Cir. 2005) (explaining the petitioner has the burden of

proof to establish “that it is more likely than not” that he would be tortured if he

was removed) (citation omitted). Finally, even assuming that children with autism

and ADHD in Mexico and their parents constitute a particular social group, the

record does not support the conclusion that Palacios-Aguilar would be persecuted

because of his membership in that group. See Mendoza-Alvarez v. Holder, 714
F.3d 1161, 1165 (9th Cir. 2013) (Board of Immigration Appeals’ determination

upheld where substantial evidence supports that the petitioner would not be

persecuted because of his membership in a particular social group).

      PETITION DENIED.




                                           3